

 
 
 

AMENDMENT NO. 6 TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT NO. 4 dated as of the 1st day of June 2012 to the MANAGEMENT
AGREEMENT made as of the 16th day of October, 2006, among MORGAN STANLEY SMITH
BARNEY CHARTER ASPECT L.P. (formerly Morgan Stanley Charter Aspect L.P.), a
Delaware limited partnership (the “Partnership”), CERES MANAGED FUTURES LLC
(formerly Demeter Management Corporation), a Delaware limited liability company
(the “General Partner”), and Aspect Capital Limited, a limited liability company
registered in England and Wales (the “Trading Advisor”), as previously amended
by an Amendment No. 1 to the Management Agreement dated as of December 20, 2006,
by an Amendment No. 2 to the Management Agreement dated as of January 29, 2007,
by an Amendment No. 3 to the Management Agreement dated as of October 9, 2007,
by an Amendment No. 4 to the Management Agreement dated as of December 31, 2008
and by an Amendment No. 5 to the Management Agreement dated as of December 31,
2010 (together the “Management Agreement”).
 
W I T N E S S E T H:
 
WHEREAS, the General Partnership, the Partnership and the Trading Advisor wish
to amend the Management Agreement to reflect certain changes in fees payable to
the Trading Advisor.
 
NOW, therefore, the parties agree as follows:
 
1. Section 6(a)(i) of the Management Agreement shall be deleted in its entirety
and replaced by the following:
 
(i)  
A monthly management fee, without regard to the profitability of the Trading
Advisor’s trading for the Partnership’s account, equal to 1/12 of 1.50% (a 1.50%
annual rate) of the portion of the Partnership’s “Net Assets” (as defined in
Section 7(d)(1) of the Limited Partnership Agreement) as of the opening of
business on the first day of each calendar month, commencing with the month in
which the Partnership begins to receive trading advice from the Trading Advisor
pursuant to this Agreement.



2. The foregoing amendment shall take effect as of the 1st day of June 2012.
3. For the avoidance of doubt, the foregoing amendment shall not affect the
monthly management fee paid by the Partnership to the Trading Advisor pursuant
to Section 6(a)(i) of the Management Agreement as in effect prior to the
effective date of this Amendment No. 6.


4. In all other respects the Management Agreement remains unchanged and of full
force and effect.


5. This Amendment No. 6 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.


6. Each party represents and warrants, with respect to itself only, that it has
taken all action required to be taken in order to authorize and effect this
Amendment No. 6. This Amendment No. 6 constitutes a legal, valid and binding and
enforceable obligation of each party.
 

 
 
 

--------------------------------------------------------------------------------

 
7. This Amendment No. 6 is subject to and shall be construed in accordance with
the laws applicable to the Management Agreement and the jurisdiction provisions
of the Management Agreement shall apply equally to this Amendment.


 
THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
- 2 -
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By                                                                        
Walter Davis
President


MORGAN STANLEY SMITH BARNEY CHARTER ASPECT L.P.


By:  Ceres Managed Futures LLC
(General Partner)




By                                                                        
Walter Davis
President




ASPECT CAPITAL LIMITED




By                                                                           
John Wareham
Chief Commercial Officer




































 
- 3 -

